Title: To Thomas Jefferson from Joseph Fay, 29 November 1791
From: Fay, Joseph
To: Jefferson, Thomas



Sir
Bennington 29th Novr. 1791

I have been absent a number of weeks attending our fall Session of the Legisture, during which time I left orders with our post Master to enclose you our papers.—I am much disappointed in not being able to obtain any from Quebec. I learn from my friends that more than usual care is Taken to prevent their circulation to this Country.—I am sorry to inform you that not a single seed of the Maple has come to maturity this year in all this Northern Country. I have made diligent inquiry thro’ the State; wheather this is owing to the Worms, or a General blast is uncertain. The Great Scarcity and high price of sugars (owing to the Insurections in the Islands) occasions the Greatest preparations for improving the Maple in this  quarter, every providential circumstance seems to Conspire to promote this usefull branch.
I saw in one of your papers, a small Sketch said to be the plan which the National Assembly had formed in case the Uropean powers invaded them, which was not to give quarter to any officer from the General to the Corporal that should be taken in Arms, but to Treat the Soldiers with the Greatest Humanity. This plan wheather true or false is (in my opinion) a good one, and would be a greater Security to the Nation then 200,000 men in the field. I mention this from the Anxiety which I feel for their Success. Never was the Cause of Humanity more deeply Interested in any one Event.
We have not been able to learn much of your proceedings the present Session, I find however that our members have made their entrance and I hope they will faithfully discharge their trust. I hope to be at Philadelphia in the Course of the Winter.—Please to accept the warmest wishes and friendly Sentiments of Dear Sir Your most obedient Humble Servant,

Joseph Fay

